 

Exhibit 10.9

 

Execution Version

 

THIS NOTE IS SUBJECT TO THE SUBORDINATION AND INTERCREDITOR AGREEMENT, DATED AS
OF JULY 20, 2016, AMONG THE MAKER OF THIS NOTE, ALCENTRA CAPITAL CORPORATION, AS
SUBORDINATE AGENT AND FIFTH THIRD BANK, AS SENIOR AGENT, UNDER WHICH THIS NOTE
AND THE MAKER’S OBLIGATIONS HEREUNDER ARE SUBORDINATED IN THE MANNER SET FORTH
THEREIN TO THE PRIOR PAYMENT OF CERTAIN INDEBTEDNESS AND OBLIGATIONS TO THE
HOLDERS OF SENIOR FACILITY DEBT AS DEFINED IN THE SUBORDINATION AND
INTERCREDITOR AGREEMENT.

 

Note

 

$13,000,000.00 July 20, 2016

 

For Value Received, the undersigned, Limbach Facility Services LLC, a Delaware
limited liability company (the “Borrower”), hereby unconditionally promises to
pay to Alcentra Capital Corporation (the “Lender”) or its registered assigns at
the principal office of the Lender (or such other location as the Lender may
designate to the Borrower), in immediately available funds, the principal sum of
THIRTEEN MILLION DOLLARS ($13,000,000.00) or, if less, the aggregate unpaid
principal amount of the Loan made or maintained by the Lender to the Borrower
pursuant to the Loan Agreement (as defined below), together with interest on the
principal amount of such Loan from time to time outstanding hereunder at the
rates, and payable in the manner and on the dates, specified in the Loan
Agreement.

 

This Note (this “Note”) is one of the Notes referred to in the Loan Agreement
dated as of July 20, 2016, among the Borrower, Limbach Holdings LLC, a Delaware
limited liability company (the “Parent”), the other Guarantors party thereto,
the Lenders party thereto, and Alcentra Capital Corporation, a Maryland
corporation, as Agent (as amended, restated, modified or supplemented from time
to time, the “Loan Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Loan Agreement reference is hereby made for a statement thereof. All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Loan Agreement. This Note shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to conflicts of law provisions (other than Sections 5-1401 and 5-1402 of
the New York General Obligations law).

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Loan Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

[Signature Page to Follow]

 

 

 

 

In Witness Whereof, the Borrower has caused this Note to be duly executed and
delivered on the date set forth above by the duly authorized representative of
the Borrower.

 

  Limbach Facility Services LLC         By /s/ John T. Jordan Jr.     Name  John
T. Jordan Jr.     Title Executive Vice President, Chief Financial Officer and
Treasurer

 

[Signature Page to Note]

 



 

 

